     Case 3:20-cv-00985-BJD-PDB Document 1 Filed 09/02/20 Page 1 of 6 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


ROBERT MANNING,                                                CASE NO.:

         Plaintiff,

v.

WALMART INC.,
a Foreign Profit Corporation,

      Defendant.
_______________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, ROBERT MANNING (“Mr. Manning” or “Plaintiff”), brings this action pursuant

to the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq. (“the FMLA”),

seeking recovery from WALMART INC. (“Walmart” or “Defendant”) for back pay, an equal

amount as liquidated damages, other monetary damages, reinstatement, injunctive relief, equitable

relief, front pay, declaratory relief, and reasonable attorneys’ fees and costs.

                           PARTIES, JURISDICTION, AND VENUE

         1. This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and the

FMLA, and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C. §

2201, et seq.

         2. At all times relevant hereto, Plaintiff was an employee of Defendant, and resided in

Duval County, Florida.

         3. Defendant is a foreign profit corporation that is located and does business in Duval

County, Florida, and is therefore within the jurisdiction of this Court.
  Case 3:20-cv-00985-BJD-PDB Document 1 Filed 09/02/20 Page 2 of 6 PageID 2




        4. Plaintiff worked for Defendant in Duval County, Florida, and therefore the proper

venue for this case is the Jacksonville Division of the Middle District of Florida.

        5.    At all times relevant hereto, Defendant was an employer covered by the FMLA,

because it was engaged in commerce or in an industry affecting commerce which employed fifty

(50) or more employees within seventy-five (75) miles of where Plaintiff worked, for each working

day during each of 20 or more calendar workweeks, prior to seeking leave under the FMLA.

        6.    At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that he: (a) suffered from a serious health condition as defined by the

FMLA, necessitating Plaintiff to take FMLA leave; and (b) was employed by Defendant for at

least 12 months and worked at least 1,250 hours during the relevant 12-month period prior to him

seeking to exercise his rights to FMLA leave.

                                  FACTUAL ALLEGATIONS

        7.    Plaintiff worked for Defendant from July 15, 2018, until his termination on October

3, 2019.

        8.    On or around February 2019, Mr. Manning was transferred to work as an Automotive

and Lube Technician, which he did so until his termination.

        9.    Unfortunately, in the late summer of 2019, Mr. Manning was diagnosed with thyroid

cancer, and was informed by his treating physicians that he would need to undergo thyroid surgery

soon.

        10.   As a result of Mr. Manning’s condition worsening, Mr. Manning’s immediate

supervisor was notified of Mr. Manning’s need for unpaid protected leave.

        11.   However, since the request was ignored, Mr. Manning was forced to contact

Walmart’s benefits administrator, Sedgwick Claims Management Services, Inc. (“Sedgwick”) to
  Case 3:20-cv-00985-BJD-PDB Document 1 Filed 09/02/20 Page 3 of 6 PageID 3




apply for a period of continuous unpaid leave pursuant to the FMLA in order to address his serious

health condition.

       12.   Mr. Manning was informed by Sedgwick that he had been approved for a period of

continuous unpaid FMLA leave from September 14, 2019, through October 11, 2019.

       13.   On October 8, 2019, however, while Mr. Manning was still out on FMLA leave

recovering from his serious health condition and treatment for same, Sedgwick forwarded written

correspondence to Mr. Manning informing him that Walmart had terminated Mr. Manning’s

employment effective October 3, 2019.

       14.   Walmart never provided any reasonable rationale to Mr. Manning for its extreme

adverse employment action against him.

       15.   Defendant’s adverse employment action was taken to interfere with, and in retaliation

for, Mr. Manning’s notifying Walmart of his serious health condition, and in retaliation for Mr.

Manning utilizing unpaid leave pursuant to the FMLA in order to treat and address same.

       16.   Defendant did not have a legitimate, non-retaliatory reason, for its actions.

       17.   Any reason provided by Defendant for its actions is a pretext, designed to cover up

FMLA interference and retaliation.

       18.   Defendant’s conduct constitutes intentional interference and retaliation under the

FMLA.

       19.   The timing of Plaintiff’s use of protected FMLA leave, and Defendant’s termination

of his employment, alone demonstrates a causal and temporal connection between his protected

activity and the illegal actions taken against him by Defendant.

       20.   Defendant purposefully and intentionally interfered with and retaliated against

Plaintiff for his utilization of protected FMLA leave.
  Case 3:20-cv-00985-BJD-PDB Document 1 Filed 09/02/20 Page 4 of 6 PageID 4




          21.   As a result of Defendant’s illegal conduct, Plaintiff has suffered damages, including

loss of employment, wages, benefits, and other remuneration to which he is entitled.

          22.   Defendant lacked a subjective or objective good faith basis for its actions, and

Plaintiff is therefore entitled to liquidated damages.

          23.   Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A., to represent

him in the litigation and has agreed to pay the firm a reasonable fee for its services.

                COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

          24.   Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

23, above.

          25. At all times relevant hereto, Plaintiff was protected by the FMLA.

          26. At all times relevant hereto, Plaintiff was protected from interference under the

FMLA.

          27. At all times relevant hereto, Defendant interfered with Plaintiff by terminating

Plaintiff during his use of FMLA leave, and not allowing Plaintiff to exercise his FMLA rights

freely.

          28. As a result of Defendant’s willful and unlawful acts via interfering with Plaintiff for

exercising his rights pursuant to the FMLA, Plaintiff has suffered damages and incurred reasonable

attorneys’ fees and costs.

          29. As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

          WHEREFORE, Plaintiff requests that this Court enter an Order awarding him back pay,

an equal amount as liquidated damages, other monetary damages, equitable relief, declaratory
  Case 3:20-cv-00985-BJD-PDB Document 1 Filed 09/02/20 Page 5 of 6 PageID 5




relief, reasonable attorneys’ fees and costs, and any and all further relief that this Court determines

to be just and appropriate.

              COUNT II- UNLAWFUL RETALIATION UNDER THE FMLA
       30.   Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

23, above.

       31.   At all times relevant hereto, Plaintiff was protected by the FMLA.

       32.   At all times relevant hereto, Plaintiff was protected from retaliation under the FMLA.

       33.   At all times relevant hereto, Defendant retaliated against Plaintiff by terminating him

for utilizing FMLA-protected leave.

       34.   Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff

exercised his rights to take approved leave pursuant to the FMLA.

       35.   As a result of Defendant’s intentional, willful, and unlawful acts by retaliating against

Plaintiff for exercising his rights pursuant to the FMLA, Plaintiff has suffered damages and

incurred reasonable attorneys’ fees and costs.

       36.   As a result of Defendant’s willful violations of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff requests that this Court enter an Order awarding him back pay,

an equal amount as liquidated damages, other monetary damages, equitable relief, declaratory

relief, reasonable attorneys’ fees and costs, and any and all further relief that this Court determines

to be just and appropriate.

                                  DEMAND FOR JURY TRIAL

       Plaintiff demands trial by jury on all issues so triable.

DATED this 2nd day of September, 2020.
Case 3:20-cv-00985-BJD-PDB Document 1 Filed 09/02/20 Page 6 of 6 PageID 6




                           Respectfully Submitted,

                                  /s/ Noah E. Storch
                                  Noah E. Storch, Esq.
                                  Florida Bar No. 0085476
                                  RICHARD CELLER LEGAL, P.A.
                                  10368 W. SR. 84, Suite 103
                                  Davie, Florida 33324
                                  Telephone: (866) 344-9243
                                  Facsimile: (954) 337-2771
                                  E-mail: noah@floridaovertimelawyer.com

                                  Attorneys for Plaintiff
